Dismiss and Opinion Filed August 26, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01084-CV

          ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants
                             V.
                     LUIS TORRES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03653

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Appellants’ brief was initially due on March 14, 2021. After granting three

extensions of time, we denied appellants’ fourth motion for an extension of time and

ordered the brief filed by July 26, 2021. We cautioned appellants that the failure to

file a brief by that date would result in the dismissal of the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1).

      To date, appellants have not filed a brief, filed an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Erin A. Nowell//
                                           ERIN A. NOWELL
201084f.p05                                JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALFREDO SANCHEZ AND                          On Appeal from the 134th Judicial
FERMIN LOPEZ, Appellants                     District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-03653.
No. 05-20-01084-CV          V.               Opinion delivered by Justice Nowell.
                                             Justices Osborne and Pedersen, III
LUIS TORRES, Appellee                        participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee LUIS TORRES recover his costs of this
appeal from appellants ALFREDO SANCHEZ AND FERMIN LOPEZ.


Judgment entered this 26th day of August, 2021.




                                       –3–